This opinion is subject to revision before publication




            UNITED STATES COURT OF APPEALS
                     FOR THE     ARMED FORCES
                            _______________

                          UNITED STATES
                              Appellee
                                   v.
              James A. McGRIFF II, Staff Sergeant
                United States Air Force, Appellant
                             No. 19-0206
                      Crim. App. No. ACM 39306
                         Decided June 12, 2019
                   Military Judge: James E. Key III
      For Appellant: Major Mark J. Schwartz.
      For Appellee: Colonel Julie L. Pitvorec, Lieutenant Colonel
      Joseph Kubler, Captain Anne M. Delmare, and Mary Ellen
      Payne, Esq.
                           _________________



      PER CURIAM:

    On consideration of Appellant’s petition for grant of re-
view of the decision of the United States Air Force Court of
Criminal Appeals, we deny the petition.1 However, we note
that denial of a petition, although it allows the decision be-
low to stand, does not suggest that we either agree or disa-
gree with the merits of a lower court’s resolution of the case.
Cf. Teague v. Lane, 489 U.S. 288, 296 (1989) (recognizing
that denial of certiorari by the Supreme Court carries no
precedential value as it is not an expression of the Supreme
Court’s opinion upon the merits of the case). Thus, denial of
this petition carries no support whatsoever for concluding

1   The sole issue raised was:
        Whether the Court of Criminal Appeals improperly
        conducted a review of the prejudice resulting from
        Appellant being subjected to cruel and unusual pun-
        ishment during his post-trial confinement.
            United States v. McGriff, No. 19-0206/AF
                     Opinion of the Court

that the lower court either correctly or incorrectly interpret-
ed the scope and application of Farmer v. Brennan, 511 U.S.
825, 832−34 (1994), United States v. Lovett, 63 M.J. 211, 215
(C.A.A.F. 2006), or United States v. Brennan, 58 M.J. 351,
355 (CA.A.F. 2003). Cf. Maryland v. Baltimore Radio Show,
338 U.S. 912, 919 (1950) (emphasizing that denial of certio-
rari reflects no judgment on the opinion below); United
States v. Mahan, 1 M.J. 303, 307 n.9 (C.M.A. 1976) (reiterat-
ing that the denial of a petition is of no precedential value).




                               2